       Case 2:17-cr-00208-GAM Document 465 Filed 11/23/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :
                          v.                   :            CRIMINAL ACTION
                                               :            No. 17-208-2
SIDNEY CORNISH                                 :
                                               :


McHUGH, J.                                                         November 23, 2020

                                  MEMORANDUM

      This is a motion for compassionate release under 18 U.S.C. § 3582.

Petitioner Sidney Cornish pleaded guilty to conspiracy to distribute heroin and

crack cocaine, as well as distribution of heroin, including distribution within a

protected zone. With an offense level of 34 and a criminal history Category of VI

based on prior drug offenses, he faced a guideline range of 262 to 327.


      The parties recommended, and the Court accepted, a sentence that reflected

a substantial downward variance – 135 months. Mr. Cornish has served slightly

less than half of that sentence. He now seeks early release because of the COVID

pandemic based upon his suffering from epilepsy. In a supplemental filing, Mr.

Cornish also noted that his wife tested positive for the virus, but aside from that, he

has not supplied any additional detail.

      Having reviewed the record, including detailed medical records supplied by

the Government (ECF 435), the motion will be denied.
                                           1
       Case 2:17-cr-00208-GAM Document 465 Filed 11/23/20 Page 2 of 4




      The statute requires “extraordinary and compelling reasons” in order to grant

release. §3582 (c)(1)(A) (i). I cannot say that Mr. Cornish’s medical condition is

one that rises to that level. He is 31 years of age, and except for his seizure

disorder is otherwise in good health. He is prescribed medication for his epilepsy,

and the medical records reflect that when he is compliant with the treatment regime

his seizures are well-controlled. The last documented seizure was June 7, 2019.

      The Centers for Disease Control (CDC) publishes a list of high-risk favors

for COIVD-19, and epilepsy is not among them. 1 Based on the available scientific

evidence, according to the CDC, the most that can be said is that some neurologic

condition, including epilepsy, “might” pose an increased risk.


          As described by The Epilepsy Foundation of America, epilepsy is a

neurological disorder that is really a “family” of many different disorders that

lead to seizures. https://www.epilepsy.com/learn/covid-19-and-epilepsy,

Some who suffer from epilepsy have easily controlled seizures, encounter no

other health problems, and avoid seizures through medications. That appears to

be the case with Mr. Cornish. Based upon the available data, the Epilepsy

Foundation has concluded that by itself, epilepsy (1) does not increase the risk of

getting COVID-19; and (2) does not increase the severity of COVID-19. Id.


1https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
                                           2
       Case 2:17-cr-00208-GAM Document 465 Filed 11/23/20 Page 3 of 4




Importantly, there is no evidence that people with epilepsy invariably have a

weakened immune system. Id. Those with epilepsy are not considered

“immunocompromised” and an “immune deficiency” does not result from

seizures. Id. Nonetheless, depending upon the type of epilepsy, or cause of

epilepsy, an individual may have other factors affecting their immune system. Id.

There is no evidence of that here.

      At least three other district courts considering this issue have concluded

 that epilepsy is not a condition warranting release. See United States v. Wragg,

 2020 WL 4015204, at *8 (E.D. Pa. July 16, 2020) (Slomsky, J.) United States v.

 Busby, 2020 WL 3883652 (D. Nev. July 8, 2020) United States v. Voychak,

 2020 WL 1700088 (S.D.N.Y. Apr. 7, 2020) (addressing clonic seizures.) . I

 have closely considered the one decision to the contrary, United States v.

 Bandrow, 2020 WL 4050242 (E.D. Mich. July 20, 2020), but having reviewed

 the underlying medical literature which it cites, I am not persuaded to follow it,

 particularly in light of the position taken by the Epilepsy Foundation, whose

 scientific and medical advisory boards bring impressive expertise to its work. I

 note as well that the petitioner in Bandrow suffered from a constellation of

 medical conditions, at least one of which prison officials failed to treat

 successfully.

      A further consideration is application of the factors in 18 U.S.C. §


                                           3
      Case 2:17-cr-00208-GAM Document 465 Filed 11/23/20 Page 4 of 4




3553(a). Defendant participated in a conspiracy to distribute substantial

amounts of heroin and cocaine for approximately one year. His prior history

reflects a willingness to engage in drug dealing without regard to the harm it

spreads through the community. Indeed, the Government made a strong

argument that he would qualify as a career offender, even though the negotiated

sentence did not reflect such a determination.

     For all these reasons, the motion will be denied.



                                                    /s/ Gerald Austin McHugh
                                                   United States District Judge




                                        4
